Citation Nr: 1334015	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  11-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an initial rating for bilateral hearing loss disability in excess of 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for bilateral hearing loss with a 10 percent evaluation.  The matter is now appropriately before the RO in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Most recently, the Veteran was afforded a VA audiology examination in November 2011.  In Martinak v. Nicholson, 21 Vet. App. 447, 455  (2007), the United States Court of Appeals for Veterans Claims held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Id.

At the November 2011 VA examination, the examiner performed the proper objective testing and the record seems to indicate that the examiner questioned the Veteran with respect to the functional impact of his hearing loss.  The examination notes that the Veteran's hearing loss does not impact the ordinary conditions of the Veteran's life, including the Veteran's ability to work.  However, the Veteran has alleged multiple times that his hearing loss disability does in fact have a significant functional impact on his ordinary life.  The Veteran has provided significant detail in making these allegations.  In his July 2011 Substantive Appeal, the Veteran stated the following:

I lost 1/4 of my senses (hearing) ever since leaving the Army in 1971.  I have learned to lip read, and otherwise pretend to understand what I am told.... The hearing tests are not "real world" in their evaluation of my ability to communicate with others.  The reasons for this not being an accurate test are - we don't communicate by tones, beeps, and buzzes.  I can hear someone talking, but I don't understand what they are saying.  In other words I hear (volume) but I don't understand the words.

The Veteran's December 2012 VA Form 646 reiterates this argument "that the methodology for testing hearing loss does not reflect real-world experience."

The discrepancy between the Veteran's allegations and the report of no functional impact in the November 2011 VA examination is concerning.  The Board finds that a new examination is necessary to clarify the extent of functional loss caused by the Veteran's hearing loss disability.  See Martinak, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding private or VA treatment records related to the Veteran's claimed disability.

2.  Then, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the aforementioned commentary included in the July 2011 Substantive Appeal

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


